Citation Nr: 0407112	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-21 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of chapter 30, title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of July 20, 2003.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran had active service from July 1966 to January 
1970, and from June 1981 to December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a notification letter from the 
education program chief at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  Upon being 
informed that his basic 10-year period of eligibility for 
educational benefits under the provisions of chapter 30, 
title 38, United States Code, would expire on July 20, 2003, 
the veteran filed a timely appeal in July 2002.

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge sitting at the RO in San 
Diego, California, in July 2003.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran had active service from June 1966 to January 
1970, and from June 1981 to December 1997.

2.  The veteran's initial delimiting date for chapter 30 
educational assistance benefits was January 1, 2008.

3.  The veteran was not on active duty for 1,626 days between 
January 1, 1977, and June 30, 1985.

4.  The veteran's adjusted delimiting date is July 20, 2003.

5.  The veteran did not serve a later period of active duty 
nor was he prevented from pursuing or completing his program 
of education prior to July 2003 due to a disability.


CONCLUSION OF LAW

The veteran's delimiting date for educational assistance 
benefits was properly adjusted, and the criteria for an 
extension of the delimiting date are not met.  38 U.S.C.A. §§ 
3031, 3033 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051, 
21.7143 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The record shows that prior to adjudicating the veteran's 
delimiting date the RO sent him an undated letter informing 
him of the information that was necessary to accurately 
adjudicate the delimiting date, and asking him to submit the 
information.  This letter complied with VCAA notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b).

The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the veteran.  As will be 
explained below, the appeal lacks legal merit; as the law and 
not the facts are dispositive, the duties to notify and 
assist imposed by the VCAA are therefore not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not 
required where evidence could not establish entitlement to 
the benefit claimed). 

II.  Analysis

The veteran's DD 214, shows that he had active duty from 
January 15, 1985 to December 1997 with almost 13 years of 
prior active service.  According to RO personnel, service 
department microfiche records document active duty from July 
1966 to January 1970 and from June 15, 1981 to December 31, 
1997.  Service department records submitted by the veteran 
also show that he entered into his second period of service 
on June 15, 1981.  The veteran's contentions and testimony 
confirm these dates.  Thus, the undisputed evidence is that 
he had active service from July 1966 to January 1970, and 
from June 1981 to December 1997.  

The first period of service established eligibility for 
educational assistance benefits under chapter 34, title 38, 
United States Code.  The chapter 34 program terminated on 
December 31, 1989, and no benefits can be paid under that 
program for training after that date.  38 U.S.C.A. § 3462(e) 
(West 2002).  The veteran also had a second relevant period 
of active duty, and pursuant to 38 U.S.C.A. § 
3011(a)(1)(B)(i) has established eligibility for educational 
assistance benefits under chapter 30, title 38, United States 
Code.

The applicable statutes provide a ten-year period of 
eligibility during which an individual may use his or her 
entitlement to chapter 30 educational assistance benefits.  
That period begins on the date of the veteran's last 
discharge from active duty.  38 U.S.C.A. § 3031(a); see also 
38 U.S.C.A. § 3033 (West 2002); 38 C.F.R. § 21.7143 (2003).  
For individuals whose eligibility is based on 38 U.S.C.A. 
§ 3011(a)(1)(B)(i), however, the ten-year period of 
eligibility is reduced by the amount of time equal to the 
time that the veteran was not serving on active duty during 
the period beginning January 1, 1977, and ending June 30, 
1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

The veteran has argued for additional time to receive 
benefits, indicating that he believed that he had 10 years of 
benefits after his last discharge.

The veteran's basic delimiting date before adjustment was 
calculated to be January 1, 2008 (10 years after his 
discharge on December 31, 1997). The delimiting date for 
chapter 30 benefits is adjusted, according to law, by 
subtracting the days the veteran was not on active duty from 
December 31, 1976, to June 14, 1985.  The veteran experienced 
a 1,626-day break in active service from January 19, 1970, to 
June 14, 1981.  Thus, the proper delimiting date is July 20, 
2003.  38 U.S.C.A. § 3011(a)(1)(B)(i), 3031(a) (e); 38 C.F.R. 
§ 21.7050(b).

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for chapter 
30 educational assistance benefits.

An extended period of eligibility may be granted when it is 
determined that the veteran was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  It must be clearly established by 
medical evidence that such a program of education was 
medically infeasible.  38 C.F.R. § 21.7051(a) (2).  The 
regulations do not authorize extension of a delimiting period 
for education benefits for any reason other than medical 
infeasibility.  38 C.F.R. § 21.7051(a)(2).  The veteran has 
not claimed that he was prevented from pursuing or completing 
his program of education prior to July 20, 2003, due to a 
disability.  

Accordingly, the veteran's delimiting date for chapter 30, 
title 38, United States Code, educational assistance benefits 
was properly adjusted, and the criteria for an extension of 
the delimiting date are not met.  As the disposition of this 
claim is based on the law, and not on the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of chapter 30, title 38, United 
States Code, beyond the adjusted delimiting date of July 20, 
2003, is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



